This is a suit on a fire-insurance policy. At the completion of the evidence the judge directed a verdict for the defendant. The defendant pleaded a violation of the clause in the policy providing that same should be void "if the interest of the insured be other than unconditional and sole ownership." The evidence demanded a finding that as a matter of fact there was an outstanding security deed to the land on which the building was located, in favor of a third person. There was no evidence sufficient to show any waiver of this condition and the verdict directed was demanded by the evidence.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                         DECIDED MARCH 1, 1940.